DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 11,240,843.
For Claim 1, although this claim is not identical to Claim 1 of U.S. Patent No. 11,240,843, this claim is not patentably distinct from Claim 1 of U.S. Patent No. 11,240,843 because Claim 1 is an obvious variant of Claim 1 of Patent No. 11,240,843.  Further claim 1 of the instant application is broader and fully encompassed by claim 1 of Patent No. 11,240,843. Please see further analysis in table below.

Instant Application
USPN 11,240,843
1. A method, comprising: performing, by a network device comprising a processor, a clear channel assessment of a wireless channel to determine whether the wireless channel is clear for use, the clear channel assessment comprising an energy detection followed by a preamble detection, 

wherein the preamble detection comprises physical carrier sensing for a received waveform and the preamble detection is not based on a data payload carried by the received waveform; 














and in response to the clear channel assessment determining that the wireless channel is clear, facilitating, by the network device, transmitting information via the wireless channel.
1. A method, comprising: performing, by a network device comprising a processor, a clear channel assessment of a wireless channel to determine whether the wireless channel is clear for use, the clear channel assessment comprising an energy detection and a preamble detection, 

wherein the preamble detection comprises a correlator-based physical carrier sensing for a signal part comprising a known sequence, wherein the signal part comprises a preamble received according to a first sampling rate that is different than a second sampling rate of the network device, wherein the correlator-based physical carrier sensing does not comprise channel part decoding, and wherein the preamble detection determines, from the signal part, whether the wireless channel is not clear for use as a result of an ongoing transmission based on cross-correlating the preamble with a stored preamble, the cross-correlating accounting for a distortion that results from the network device using the second sampling rate when the preamble is transmitted using the first sampling rate; 

and in response to the clear channel assessment determining that the wireless channel is clear, facilitating, by the network device, transmitting information via the wireless channel.


For Claim 2, the limitation of “wherein the energy detection is a first energy detection, and further comprising, in response to the clear channel assessment determining that the wireless channel is not clear for use, performing, by the network device, a second energy detection, to monitor the wireless channel, that is subsequent to the first energy detection” is an obvious variant to claim 2 of Patent 11,240,843.
For Claim 3, the limitation of “wherein the first energy detection employs a first energy detection threshold as part of determining whether the wireless channel is clear for use, and the second energy detection employs a second energy detection threshold as part of monitoring whether the wireless channel is clear for use that is different from the first energy detection threshold” is obvious variant to claim 3 of Patent 11,240,843.
For Claim 4, the limitation of “determining, by the network device, the second energy detection threshold based on a received energy detection level of the received waveform and a received preamble detection level of the received waveform during the clear channel assessment” is an obvious variant to claim 4 of Patent 11,018,822.
For Claim 5, the limitation of “wherein the physical carrier sensing comprises a correlator-based automatic correlation process” is an obvious variant to claim 5 of Patent 11,240,843.
For Claim 6, the limitation of “wherein the physical carrier sensing comprises a correlator-based cross-correlation process” is identical to claim 6 of Patent 11,240,843.
For Claim 7, the limitation of “wherein the physical carrier sensing employs a preamble detection threshold” is an obvious variant to claim 6 of Patent 11,240,843.
For Claim 8, although this claim is not identical to Claim 8 of U.S. Patent No. 11,240,843, this claim is not patentably distinct from Claim 8 of U.S. Patent No. 11,240,843 because Claim 8 is an obvious variant of Claim 8 of Patent No. 11,240,843.  Further claim 8 of the instant application is broader and fully encompassed by claim 8 of Patent No. 11,240,843. Please see further analysis in table below.

Instant Application
USPN 11,240,843
8. A user equipment, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 

performing a clear channel assessment of a radio channel to determine whether the radio channel is clear for use, the clear channel assessment comprising an energy detection and a preamble detection, wherein the preamble detection comprises physical carrier sensing for a received waveform and does not employ a data payload carried by the received waveform; 



















and in response to the clear channel assessment determining that the radio channel is clear, transmitting signals via the radio channel.
8. A communications device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations comprising: 

obtaining a received energy detection level as part of performing an energy detection for a clear channel assessment of a wireless channel; obtaining a received preamble detection level as part of performing a preamble detection for the clear channel assessment, wherein the performing of the preamble detection comprises performing correlator-based physical carrier sensing for a signal part comprising a known sequence, wherein the signal part comprises a preamble transmitted with a first sampling rate that is different than a second sampling rate of the communications device, wherein the correlator-based physical carrier sensing is independent of channel part demodulation, and wherein the preamble detection makes a determination from the signal part whether the wireless channel is busy with an ongoing transmission based on cross-correlating the preamble with a stored preamble that accounts for a distortion that results from the communications device using the second sampling rate when the preamble is transmitted using the first sampling rate; in response to the clear channel assessment determining that the wireless channel is clear, transmitting via the wireless channel; 

and in response to the clear channel assessment determining that the wireless channel is busy, performing a subsequent energy detection to monitor the wireless channel, the subsequent energy detection being subsequent to the energy detection.


For Claim 9, the limitation of “wherein the operations further comprise, in response to the clear channel assessment determining that the radio channel is not clear for use, performing a second energy detection to monitor the radio channel, wherein the second energy detection is subsequent to the first energy detection” is an obvious variant and broader and fully encompassed by claim 9 of Patent 11,240,843.
For Claim 10, the limitation of “wherein the first energy detection employs a first energy detection threshold, and the second energy detection employs a second energy detection threshold that is different from the first energy detection threshold” is an obvious variant to claim 10 of Patent 11,240,843.
For Claim 11, the limitation of “wherein the operations further comprise determining, by the user equipment, the second energy detection threshold based on a received energy detection level and a received preamble detection level during the clear channel assessment” is an obvious variant of claim 10 of Patent No. 11,240,843.
For Claim 12, the limitation of “wherein the operations further comprise determining, by the user equipment, the second energy detection threshold as the first energy detection threshold minus a difference of the received energy detection level minus the received preamble detection level” is an obvious variant of claim 11 of Patent No. 11,240,843.
For Claim 13, the limitation of “wherein the physical carrier sensing comprises a correlator-based automatic correlation process” is an obvious variant of claim 5 of Patent No. 11,240,843.
For Claim 14, the limitation of “wherein the physical carrier sensing comprises a correlator-based cross-correlation process” is an obvious variant of claim 13 of Patent No. 11,240,843.
For Claim 15, although this claim is not identical to Claim 14 of U.S. Patent No. 11,240,843, this claim is not patentably distinct from Claim 14 of U.S. Patent No. 11,240,843 because Claim 15 is an obvious variant of Claim 14 of Patent No. 11,240,843.  Further claim 15 of the instant application is broader and fully encompassed by claim 14 of Patent No. 11,240,843. Please see further analysis in table below.

Instant Application
USPN 11,240,843
15. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a base station, facilitate performance of operations, comprising: 

determining, via a clear channel assessment, whether a wireless channel is clear for use, the clear channel assessment comprising an energy detection and a preamble detection, wherein the preamble detection comprises physical carrier sensing for a received waveform that is independent of a data payload carried by the received waveform; 














and in response to the clear channel assessment determining that the wireless channel is clear, transmitting signals via the wireless channel.

A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a user equipment, facilitate performance of operations, the operations comprising: 

performing a clear channel assessment of a wireless channel comprising energy detection and preamble detection, wherein the preamble detection comprises correlator-based physical carrier sensing for a signal part comprising a known sequence, wherein the signal part comprises a preamble transmitted with a first sampling rate that is different relative to a second sampling rate of the user equipment, wherein the preamble detection is without a virtual carrier sense usable to determine transmission duration; determining from the clear channel assessment that the wireless channel is busy with an ongoing transmission, comprising cross-correlating the preamble with a stored preamble that reduces a distortion that results from the user equipment using the second sampling rate when the preamble is transmitted using the first sampling rate; 


and in response to the determining that the wireless channel is busy with the ongoing transmission, performing subsequent energy detection to detect a duration of the ongoing transmission.


For Claim 16, the limitation of “wherein the energy detection is a first energy detection, and wherein the operations further comprise, in response to the clear channel assessment determining that the wireless channel is not clear for use, performing a second energy detection to monitor the wireless channel that is subsequent to the first energy detection” is an obvious variant of claim 15 of Patent No. 11,240,843.
For Claim 17, the limitation of “wherein the first energy detection applies a first function with respect to a first energy detection threshold to determine whether the wireless channel is clear for use, and the second energy detection applies a second function with respect to a second energy detection threshold to monitor whether the wireless channel is clear for use, and wherein the second energy detection threshold is different from the first energy detection threshold” is an obvious variant of claim 17 of Patent No. 11,240,843.
For Claim 18, the limitation of “wherein the operations further comprise determining the second energy detection threshold based on a received energy detection level and a received preamble detection level during the clear channel assessment” is an obvious variant of claim 16 of Patent No. 11,240,843.
For Claim 19, the limitation of “wherein the operations further comprise determining the second energy detection threshold as the first energy detection threshold minus a difference of the received energy detection level minus the received preamble detection level” is an obvious variant of claim 17 of Patent No. 11,240,843.
For Claim 20, the limitation of “wherein the physical carrier sensing comprises at least one of a correlator-based automatic correlation process or a correlator-based cross-correlation process” is an obvious variant of claim 19 of Patent No. 11,240,843.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al US (20200196354).
Regarding claim 1, Li et al teaches a method, comprising: performing, by a network device comprising a processor, a clear channel assessment of a wireless channel to determine whether the wireless channel is clear for use (see Fig. 4, paragraph [0047], When performing the LBT on the first carrier, the UE may assess the first carrier by using clear carrier assessment ( Channel Clear Assessment, CCA), the clear channel assessment comprising an energy detection (see Fig. 4,  paragraph [0047], the UE may assess carrier energy of the first carrier and compare the carrier energy with a preset threshold) followed by a preamble detection, wherein the preamble detection comprises physical carrier sensing for a received waveform (see Fig. 4,  paragraph [0053], The UE first detects a CP sequence of the first preamble on the carrier of the PSCell, where the UE detects the CP sequence by using a cross-correlation formula) and the preamble detection is not based on a data payload carried by the received waveform (see Fig. 4, paragraphs [0053]-[0057], the preamble detection is based upon a correlation formula and not any kind of payload carried by the received waveform); and in response to the clear channel assessment determining that the wireless channel is clear, facilitating, by the network device, transmitting information via the wireless channel (see Fig. 4, paragraph [0048], If the UE determines that the carrier of the PSCell is in an idle state, the UE may directly send a second preamble to attempt to access the base station).  
Regarding claim 2, Li et al teaches wherein the energy detection is a first energy detection, and further comprising, in response to the clear channel assessment determining that the wireless channel is not clear for use, performing, by the network device, a second energy detection, to monitor the wireless channel, that is subsequent to the first energy detection (see paragraph [0061]).
Regarding claim 3, Li et al teaches wherein the first energy detection employs a first energy detection threshold as part of determining whether the wireless channel is clear for use, and the second energy detection employs a second energy detection threshold as part of monitoring whether the wireless channel is clear for use that is different from the first energy detection threshold (see paragraph [0061], and second LBT using CCA can be performed). 
Regarding claim 4, Li et al teaches further comprising determining, by the network device, the second energy detection threshold based on a received energy detection level of the received waveform and a received preamble detection level of the received waveform during the clear channel assessment (see paragraph [0047]). 
Regarding claims 5 and 13, Li et al teaches wherein the physical carrier sensing comprises a correlator-based automatic correlation process (see paragraph [0053]).
Regarding claims 6 and 14, Li et al teaches wherein the physical carrier sensing comprises a correlator-based cross-correlation process (see paragraph [0053]).  
Regarding claim 7, Li et al teaches wherein the physical carrier sensing employs a preamble detection threshold (see paragraph [0047]). 
Regarding claim 8, Li et al teaches a user equipment, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: performing a clear channel assessment of a radio channel to determine whether the radio channel is clear for use (see Fig. 4, paragraph [0047], When performing the LBT on the first carrier, the UE may assess the first carrier by using clear carrier assessment ( Channel Clear Assessment, CCA), the clear channel assessment comprising an energy detection (see Fig. 4,  paragraph [0047], the UE may assess carrier energy of the first carrier and compare the carrier energy with a preset threshold) and a preamble detection (see Fig. 4,  paragraph [0053], The UE first detects a CP sequence of the first preamble on the carrier of the PSCell, where the UE detects the CP sequence by using a cross-correlation formula), wherein the preamble detection comprises physical carrier sensing for a received waveform and does not employ a data payload carried by the received waveform (see Fig. 4, paragraphs [0053]-[0057], the preamble detection is based upon a correlation formula and not any kind of payload carried by the received waveform); and in response to the clear channel assessment determining that the radio channel is clear, transmitting signals via the radio channel (see Fig. 4, paragraph [0048], If the UE determines that the carrier of the PSCell is in an idle state, the UE may directly send a second preamble to attempt to access the base station).  
Regarding claim 9, Li et al teaches wherein the energy detection is a first energy detection, and wherein the operations further comprise, in response to the clear channel assessment determining that the radio channel is not clear for use, performing a second energy detection to monitor the radio channel, wherein the second energy detection is subsequent to the first energy detection (see paragraph [0061]). 
Regarding claim 10, Li et al teaches wherein the first energy detection employs a first energy detection threshold, and the second energy detection employs a second energy detection threshold that is different from the first energy detection threshold (see paragraph [0047] and [0061]). 
Regarding claim 11, Li et al teaches wherein the operations further comprise determining, by the user equipment, the second energy detection threshold based on a received energy detection level and a received preamble detection level during the clear channel assessment (see paragraph [0047]).
Regarding claim 12, Li et al teaches, wherein the operations further comprise determining, by the user equipment, the second energy detection threshold as the first energy detection threshold minus a difference of the received energy detection level minus the received preamble detection level (see paragraph [0047] and [0061]). 
Regarding claim 15, Li et al teaches a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a base station, facilitate performance of operations, comprising: determining, via a clear channel assessment (see Fig. 4, paragraph [0047], When performing the LBT on the first carrier, the UE may assess the first carrier by using clear carrier assessment ( Channel Clear Assessment, CCA), whether a wireless channel is clear for use, the clear channel assessment comprising an energy detection (see Fig. 4,  paragraph [0047], the UE may assess carrier energy of the first carrier and compare the carrier energy with a preset threshold) and a preamble detection, wherein the preamble detection comprises physical carrier sensing for a received waveform (see Fig. 4,  paragraph [0053], The UE first detects a CP sequence of the first preamble on the carrier of the PSCell, where the UE detects the CP sequence by using a cross-correlation formula)  that is independent of a data payload carried by the received waveform (see Fig. 4, paragraphs [0053]-[0057], the preamble detection is based upon a correlation formula and not any kind of payload carried by the received waveform); and in response to the clear channel assessment determining that the wireless channel is clear, transmitting signals via the wireless channel (see Fig. 4, paragraph [0048], If the UE determines that the carrier of the PSCell is in an idle state, the UE may directly send a second preamble to attempt to access the base station).    
Regarding claim 16, Li et al teaches wherein the energy detection is a first energy detection, and wherein the operations further comprise, in response to the clear channel assessment determining that the wireless channel is not clear for use, performing a second energy detection to monitor the wireless channel that is subsequent to the first energy detection (see paragraph [0061]).  
Regarding claim 17, Li et al teaches wherein the first energy detection applies a first function with respect to a first energy detection threshold to determine whether the wireless channel is clear for use, and the second energy detection applies a second function with respect to a second energy detection threshold to monitor whether the wireless channel is clear for use, and wherein the second energy detection threshold is different from the first energy detection threshold (see paragraph [0061], and second LBT using CCA can be performed). 
Regarding claim 18, Li et al teaches wherein the operations further comprise determining the second energy detection threshold based on a received energy detection level and a received preamble detection level during the clear channel assessment (see paragraph [0047]).
Regarding claim 19, Li et al teaches wherein the operations further comprise determining the second energy detection threshold as the first energy detection threshold minus a difference of the received energy detection level minus the received preamble detection level (see paragraph [0047] and [0061]).    
Regarding claim 20, Li et al teaches wherein the physical carrier sensing comprises at least one of a correlator-based automatic correlation process or a correlator-based cross-correlation process (see paragraph [0053]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478